SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 30, 2007 Community Trust Bancorp, Inc. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 346 North Mayo Trail Pikeville, Kentucky 41501 (Address of principal executive offices) (Zip code) (606) 432-1414 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⁯Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁯Soliciting material pursuant to Rule 425 under the Securities Act (17 CFR 240.14a-12) ⁯Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) ⁯Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 2.02 – Results of Operations and Financial Condition On October 16, 2007, Community Trust Bancorp, Inc. issued a press release announcing its financial results for the quarter and nine months ended September 30, 2007.A copy of this press release is being furnished to the Securities and Exchange Commission pursuant to Item 2.02 – Results of Operations and Financial Condition and Item 7.01 – Regulation FD Disclosure of Form 8-K and is attached hereto as Exhibit 99.1.The information in this Form 8-K and in Exhibit 99.1 attached hereto shall not be deemed filed for purposes of Section 18 of the Securities Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference. Item 9.01 – Financial Statements and Exhibits (d)Exhibits The following exhibit is filed with this report: 99.1 Press release, dated October 16, 2007. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COMMUNITY TRUST BANCORP, INC. By: Date: October 16, 2007 Jean R. Hale Chairman, President and Chief Executive Officer Exhibit Index Exhibit No. Description 99.1 Press release, dated October 16, 2007.
